DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 11, and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 10,829,137) in view of Levasa et al. (US 8,141,888).
	As for claim 1, Kramer discloses a caddy, comprising: a generally rectangular frame (23) comprising four wheels (25, 26), each wheel coupled to a corner of the frame; a first cradle (80) coupled to a first end of the frame; a second cradle (82) coupled to a second end of the frame wherein the first cradle receives a first end of a water apparatus and the second cradle receives a second end of the water apparatus for transporting the water apparatus (Fig. 7). Kramer further discloses the first and second cradles each comprising a first inverted U-shaped bar integral with a non-inverted U-shaped bar, integral with another inverted U-shaped bar. See the figure below, an examiner-annotated copy of Fig. 1 of Kramer.


    PNG
    media_image1.png
    505
    617
    media_image1.png
    Greyscale

	Kramer does not disclose the non-inverted U-shaped bars being centrally disposed. Levasa et al. disclose a water apparatus substantially centered on a caddy. See Fig. 5. Note that the area for receiving the water apparatus (500) is not shifted to one side or the other of the apparatus, but rather is centered between vertical bars 120 and 140 (and between wheels 105). In light of the teachings of Levasa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the non-inverted U-shaped bars centrally (so as to support the water apparatus in a centered position on the caddy) in order to prevent the caddy from becoming unbalanced. A person of ordinary skill in the art would have predicted the results of simply moving the non-inverted U-shaped bars slightly toward the center of the caddy.
As for claims 5, 6, and 21, Levasa et al. disclose a first clip and second clip (360) on each of first and second cradles (Fig. 3). Said clips are configured such that a bungee cord (310/320) is attached and said clips are capable of retaining a first and second paddle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the caddy of Kramer to include the clips and bungee cord of Levasa et al. in order to provide further security to the water apparatus and accessories.
	As for claim 11, the frame of Kramer comprises a first portion and a second portion (i.e., a front portion and a rear portion).
Claims 7 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 10,829,137) in view of Levasa et al. (US 8,141,888), as applied to claim 1 above, and further in view of Henao (US 9,365,225). 
Kramer discloses removable cradles (60, Fig. 5), but does not explicitly disclose that the cradles are rotatably coupled to the frame. Henao discloses cradles (104, 106) rotatably coupled to a frame by first and second crossbars (see column 5, lines 54 – 62). Henao further discloses a first portion movable under a second portion via a first and second joint (1502, Fig. 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cradles and frame of Kramer to be foldable as taught by Henao in order to provide a more compact storage configuration.
Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Kramer does not anticipate a centered non-inverted U-shaped bar. However, Levasa et al. are relied upon to teach said limitation. Applicant states that the combination of Kramer and Levasa et al. do not teach this limitation, but do not provide any arguments or evidence to support this statement. As noted above, in Fig. 5, Levasa et al. disclose a caddy wherein a water sports apparatus is cradled in a central location on the frame of the caddy. One need only move the non-inverted U-shaped bar of Kramer to a central position on the caddy (as taught by Levasa et al.) in order to arrive at applicant’s invention. One would have been motivated to make such a modification, as it would be immediately apparent that centrally disposing the water sports apparatus would make the caddy less likely to tip to the side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830.  The examiner can normally be reached on Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katy M Ebner/Primary Examiner, Art Unit 3618